January 10, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

            MALONE & BAILEY, P.C., MALONEBAILEY L.L.P., AND
                      JOHN C. MALONE, Appellants

NO. 14-11-00600-CV                      V.

               DAVID GROSSMAN AND JEFF HOUSTON, Appellees
                          ____________________

      Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on April 11, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
MALONE & BAILEY, P.C., MALONEBAILEY L.L.P., AND JOHN C. MALONE.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.